DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  Refer to 37 C.F.R. 1.84(b)(2) for more information.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,327,897
Scaringe et al.
United States Patent 9,33,326
Parker et al.
United States Patent Application Publication 2015/0355047
McCollom et al.
Leak Finder Model WV605 Instruction Manual
Vacutec

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of McCollom et al. and Scaringe et al.
With regard to claims 1 and 14 Parker et al. teach a method and system for detecting leaks.  The leak can be in an automotive air conditioning refrigerant circuit.  See column 4 (lines 47-48).  The system (reference item 10) has a smoke generator (reference item 14) that includes a housing (reference item 18) with a fluid reservoir.  The fluid reservoir holds a smoke-producing fluid such as polyalkylene glycol oil (PAG).  See column 4 (lines 58-66). The smoke generator will have a vaporizer unit; i.e., a heater for vaporizing the fluid.  See column 4 (lines 4-8).  The system has a pressure regulator (reference item 26) and pressure gauge (reference item 22) for allowing the user to set the delivery pressure of the smoke.  See column 5 (lines 31-42).  For testing an air conditioning refrigerant circuit the pressure can be set to between 30 psi to 325 psi.  See column 4 (lines 40-49).  
	Parker et al.'s system has an outlet for the smoke as shown in at least figure 1.  The outlet is connected to a fluid system (reference item 12) that is being tested for leaks. Parker et al. do not necessarily teach that the vaporizer has an inlet for the smoke-producing fluid.  However, from McCollom et al. it is known to provide a vaporizer unit as part of a leak detecting system.  The vaporizer unit has an inlet for a smoke-producing fluid (reference item 70) that is contained in a reservoir (reference item 68).  A heater (reference item 72) vaporizes the smoke-producing fluid.  See paragraph 31.  The vaporizer delivers the smoke to an outlet (reference item 14).
	Parker et al.'s system has an outlet for the smoke as shown in at least figure 1.  The outlet is connected to a fluid system (reference item 12) that is being tested for leaks. Parker et al. do not mention a service coupler to connect the outlet to a low-pressure side of the refrigerant circuit.  However, from Scaringe et al. it is known to provide a service coupler to connect the outlet of a test system to the low-pressure side of a refrigerant circuit as shown in figure 5.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Parker et al. with the teachings of McCollom et al. in order to provide an inlet for the smoke-producing fluid so that the fluid can be delivered to the heater so that it can be vaporized.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Parker et al. with the teachings of Scaringe et al. to provide a service coupler so that a sealed connection can be made with the air conditioning system.
	With regard to claim 1 Parker et al. shows only one smoke outlet and no other additional means (hoses, tubes, connectors) for coupling the smoke generator to a refrigerant circuit.  One of ordinary skill would know to connect this outlet to the low-pressure side of the refrigerant circuit as shown in Scaring et al.  One need not use the bypass/high-pressure side coupling when this is not needed for introducing smoke.  
With regard to claims 2-5 and 15-18 the test pressure used in Parker et al. can be from 30 psi to 325 psi when testing air conditioning systems.
	With regard to claims 6-9 and 19 it is noted that there is a conduit that couples Parker et al.'s system to the air conditioning system.  Official notice is hereby taken that flexible hoses are well known to be used to connect testing systems to various devices under test.  Flexible hoses are beneficial as they allow the testing system to reach various locations. Furthermore, the admitted prior art states that adapters are known to be used, and service ports are known to have Schrader-type valves.  See paragraph 7 of the applicant's written description   One of ordinary skill would know to provide an appropriate adapter/service coupler on the end of the hose so that it can be properly coupled to the appropriate service port on the system being tested.
	With regard to claim 10 Parker et al. teaches using polyalkylene glycol oil (PAG) as the smoke-generating fluid.
	With regard to claims 11 and 12 Parker et al. teach that the testing system has a flow controller (reference item 28) and flow meter (reference item 30) for controlling and displaying the flow rate.  See column 5 (lines 31-42).  
	With regard to claim 14 Parker et al. teach the claimed smoke generator coupled to a refrigerant circuit of an automobile and using the same smoke-generating substance (PAG).  This smoke will inherently pass through pinhole-sized leak and will inherently be visually detectable.  Furthermore, Parker et al. state: 
The visual vapor will escape from the fluid system 12, and may produce an easily visible indication of a leak, as well as the location of the leak. However, in the case of a small leak, the visual vapor may not be able to escape from the fluid system 12, and thus, small leaks may not be as readily discernable. 
That is, for small leaks Parker et al. teach that visual inspection can be done.  Furthermore, visual inspection is a manual activity.  One of ordinary skill would not close their eyes when looking for a leak be it large or small.
	With regard to claim 20 McCollum et al. teach that it is known to provide a dye with an oil when performing leak testing with smoke.  See paragraph 30.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Parker et al. with the teachings of McCollum et al. to use a dye to provide an additional means for isolating the location of a leak, especially when the issues raised by Parker et al. on column 1 (lines 58-68) through column 2 (lines 1-7) are not a concern.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al., McCollom et al., and Scaringe et al. as applied to claim 1 above and further in view of and Vacutec.
With regard to claim 13 Parker et al., McCollom et al., and Scaringe et al. teach the claimed invention (including leak testing using PAG oil), but may not necessarily teach kit having the test system in combination with a bottle of PAG oil.  However, from Vacutec it is already known to have a test kit comprising a leak tester and a bottle of oil.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Parker et al., McCollom et al., and Scaringe et al. with the teachings of Vacutec in order to provide a test kit having a leak testing system with one or more bottles of PAG oil so that the operate can ensure that the leak tester can actually be used to test for leaks.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.
With regard to claim 1 the applicant argues that Scaringe et al. shows two connections, namely one for the low-pressure side and one for the high-pressure side.  Amended claim 1 requires only a low-pressure side connection.  As mentioned in MPEP § 2145:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Furthermore, Scaringe et al. is merely cited to show that it is known to have a coupling on the low-pressure side of a refrigerant circuit so that one can test for leaks.  One need not use the bypass/high-pressure side coupling when this is not needed for introducing smoke.  
With regard to claim 14 the applicant argues that Parker et al. "teach away" from visual inspection to identify pinhole leaks.  As noted above the amended claim step (identifying a pin hole leak in the refrigerant circuit by performing a visual inspection of the refrigerant circuit for the presence of leaking smoke) is merely a human activity.   A person inspecting the refrigerant system would not close their eyes in the off chance that there may be pinhole leaks.  Furthermore, Parker et al. state that smoke from such leaks can be visually detected, but perhaps just not as easily when the leak is large.  Parker et al.'s use of a sniffer probe merely helps identify the location of leaks, both large and small, and is useful when the leak location is in a location that is generally difficult to reach.
The applicant argues that neither McCollum nor Scaringe et al. teach the use of high-pressure smoke for leak detecting.  Neither McCollum nor Scaringe et al. are relied upon for teaching the use of high-pressure smoke for detecting leaks.  This teaching is found in Parker et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856